13 N.Y.2d 1002 (1963)
In the Matter of Eddie Moore, as Administrator of The Estate of Lula B. Moore, Deceased, Respondent-Appellant,
v.
Motor Vehicle Accident Indemnification Corporation, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued October 30, 1963.
Decided November 21, 1963.
Patrick J. Hughes for appellant-respondent.
Samuel Korb for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, without costs; no opinion.